Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 20-37 are currently pending.
Priority
Instant application 17213328, filed 3/26/2021 claims benefit as follows:

    PNG
    media_image1.png
    127
    378
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument/Affidavit
As requested by Applicant, the foreign priority is noted above.
Applicant argues that purity levels in the art are not as high as is truly present.  Further, Applicant submits two affidavits wherein different analytical procedures were performed to determine purity levels of commercial compounds.  According to the data, the purity level was less than 95%.  According to Applicant and the declaration stating 99% purity without measurement method does not provide a disclosure of the purity.  Applicant further states in both the argument and affidavits that there is no evidence that a method was known at the time of the invention that could have resulted in compound within the scope of claim 20 with respect to purity level.  Still further, Applicant and the affidavit to Diana Fabulyak state that Jones fails to teach multiple distillation and that it is silent with respect to temperatures and pressures other than atmospheric pressure.  Applicant further states that Jones and Modtland only teach multiple 
Applicant and the affidavit further state that only purities of 93% were obtained with a single distillation, and that Ms. Fabulak obtained higher purities with multistage distillation at reduced pressures.
 Further, Applicant states that the difficulty in removing solvents such as hexane by distillation to obtain highly purified is also found in the failure of other chemical manufacturing companies to this level of purity.  Further, Applicant states in the declaration that there was a purity table summary showing less than 95% purity.  Applicant and declarant argue based on the affidavits that one would not have expected to obtain purified compounds to this level of purity.
Applicant and declarant then state that significant figures are relevant.
The affidavits filed under 37 CFR 1.132 filed 1.132 are insufficient to overcome the rejection as set forth in the last Office action because:  
First, with respect to purity level, Applicant stated that a 93% purity was obtained.  However, there is no error range.  Is this range 91-95% with 20 trial distillation runs or is it 93% with a single run.  Further, were there single samples in the middle of the run that was 95% pure?  Were the first and last fractions separated?  If there is a single drop that is 95% pure from the middle fraction then the claim is met.  What was the volume of each fraction?  These are all remaining questions.
According to MPEP 716.02(b):
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

A single run of a distillation without more does not provide a statistical range such than one can claim that a distillation never results in a 95% purity.  The affidavit shows 93% in a single run.  With respect to Appendix C when other manufacturers were summarized there are multiple chemical companies providing a purity of  >95% which include Strem, Russel Chem, and Seastar.  Some batches as old as 2018 provided a greater than 95% result.  This is direct evidence that such purities are known.  Further, based on the data and one expects purity levels to deteriorate over time which is motivation for a distillation.
As stated in the rejection of record, the art teaches distillation.  Distillation is a method of purification.  If one needs higher purification one can distill.  As seen in the affidavit when purity levels decrease over time one can distill and would expect as least one fraction (a middle fraction for example) to have a purity of greater than 95%.  Still further, MPEP 2144.04
VII. PURIFYING AN OLD PRODUCT
Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In reBergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious.

The art teaches the product, a method to make the product, and a method to purify the product.  Further, there is no consideration of taking a purified fraction and redistilling that fraction and assessing the purity of such a fraction.  The art teaches multiple distillation.  The vapor pressure diagram has been considered but is not persuasive for at least this reason.  The claim is drawn to a product.  Purifying a known compound, by a known method, to obtain a purity that as pointed out in the affidavit can be obtained at 93% which has no error bar is considered overlapping in this case. 
 With respect to the affidavit by Dr. McKelvey, the data presented shows a purity level of 91% as of 2/22/2018.  However, the art teaches distillation of product.  What is the purity on 
It should also be asked whether this is a difference in degree or category.  These results are not categorical improvements over the art.
In conclusion, both affidavits and Applicant arguments have been considered but the arguments are not persuasive and the affidavits are insufficient for at least the reasons cited above.  The difference in the art are differences of degree at best and not categorical.
In addition, it should be noted that both affidavits are drawn to a single compound wherein the claims are drawn to a genus, thus the affidavits are not commensurate in scope with the genus.  

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-37 are rejected under 35 U.S.C. 103 as being unpatentable over the article to Jones (“the Jones article” made of record on the IDS) in view of US-9085594 (“the ‘594 patent, made of record on the IDS) in view of the Safety Data Sheet from the STREM (2016), and as motivated by US-8073237 (“the ‘237 patent”, made of record on the IDS).
The Jones article teaches that aminostannane compounds having overlapping structure with the elected specie and expanded species.  For example, Jones teaches:

    PNG
    media_image3.png
    251
    519
    media_image3.png
    Greyscale
.

The Jones article fails to teach specific purity levels and further the intended use of claim 37.  For example, the Jones article fails to teach >95%, or less than 1 ppm contamination.  However, these limitations related to purity.  In addition, if the purity limitation is met then the compound would be capable of the intended use (relevant to claim 37).
The ‘594 patent teaches in the same field of endeavor – organometallic compounds, relating to purification – that multiple distillation columns may be used in order to obtain high purity materials.  For example:

    PNG
    media_image4.png
    276
    364
    media_image4.png
    Greyscale
.
Further, the ‘594 patent teaches that there are advantages to using the column presented herein that:

    PNG
    media_image5.png
    215
    359
    media_image5.png
    Greyscale
.
One skilled in the art would be motivated to use distillation or multiple distillation columns in order to obtain high purity materials.  One skilled in the art would expect success because the catalog to STREM shows that high purity materials (99% purity) are known for commercial sale.  Thus, in order to have a competitive product one skilled in the art would at least want to obtain a comparable product purity.  The art teaches that multiple distillations are known and that improved can be improved using multiple distillations.
The combination fails to teach a motivation to choose to purify aminostannane compounds in terms of intended use.
The ‘237 patent teaches aminostannanes for use in device applications (see Figure 4 for example).
Thus, it would have been prima facie obvious to choose to purify aminostannane compounds because the ‘237 patent teaches aminostannanes (column 9 for example) such as those of Jones known for use in device applications (Figure 4 of the ‘237 patent for example).  Thus, there is motivation to have high purity compounds intended for use in electronic devices.

Conclusions
	No claims allowed.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622